Title: To George Washington from John Ettwein, 28 March 1788
From: Ettwein, John
To: Washington, George



Bethlehem [Pa.] March 28th 1788

May it please your Excellency to spend a few moments in kind remembrance of Bethlehem in Pensilvania and to accept as a Small Token of my continuing thankfulness for your Excellencys kindness during the War, a copy of some remarks or annotations concerning the customs, Language &c. of the Indians, which I took from the memoirs of our Missionaries, to gratify an enquiring

Gentleman; As also a printed Copy of the stated Rules of a Society for propagating the Gospel among the Heathen, lately incorporated by an Act of Assembly in this State. That health and all hapiness may long attend your Excellency’s person and Lady Washington is the sincere prayer of Your Excellencys Humble Servant

John Ettwein

